Citation Nr: 9934086	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  96-08 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement service connection for degenerative arthritis 
of the spine from T12 to L3 vertebrae.

2.  Entitlement to service connection for a herniated nucleus 
pulposus at L4, status post hemilaminectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1968 to March 
1976, and from March 1981 to July 1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1995 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The jurisdiction of the appeal 
subsequently transferred to the RO in Indianapolis, Indiana.


FINDINGS OF FACT

1.  Degenerative arthritis of the spine from T12 to L3 
vertebrae was manifest by 
x-ray findings and complaints of pain within one year after 
separation from service.

2.  The veteran has not presented any competent evidence 
linking his current herniated nucleus pulposus at L4, status 
post hemilaminectomy, to service or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the spine from T12 to L3 
vertebrae may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

2.  The claim for service connection for a herniated nucleus 
pulposus at L4, status post hemilaminectomy, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veteran's Claims (Court) to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

In reviewing any claim for VA benefits the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  The nexus to service may also 
be satisfied by the presumption noted above.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).

I.  Entitlement Service Connection For Degenerative Arthritis
 Of The Spine From T12 To L3 Vertebrae.

The Board has found that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the claim is not inherently implausible.  
The Board also finds that all relevant facts have been 
properly developed.  All evidence necessary for an equitable 
resolution of the issue has been obtained.  The Board does 
not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

The veteran's service medical records do not contain any 
references to arthritis of the T12 to L3 vertebrae.  The 
veteran apparently did report on enlistment examination in 
September 1968 a history of having a fracture of the thoracic 
vertebra sustained in a football injury five years earlier; 
he reported that he still had pain and that he was advised 
that to relieve his back tension, he would have to have a 
spinal fusion.  However, no pertinent abnormalities were 
noted on physical examination at the time.  Later records 
note a history of the veteran having sustained football 
related cervical spine injury in 1964; the only arthritis 
noted in service was arthritic changes of C5 and C6 which 
were noted upon enlistment into the veteran's second period 
of service in December 1975.  The Board notes that the 
cervical spine is not at issue in the current appeal.  

Significantly, however, there are post-service medical 
treatment records from within one year after separation from 
service in July 1993 showing findings reflective of arthritis 
of the spine.  In this regard, the Board notes that the 
report of an MRI examination conducted in January 1994 by the 
Baptist MRI Diagnostic Imaging Center shows that the veteran 
had a history of back pain.  At that time, the veteran 
indicated that he had been involved in an aircraft crash two 
weeks earlier and that the day following the accident, while 
doing some clean-up and heavy lifting in the airplane wing, 
he began to have low back pain.  He also reported that about 
a year earlier, he had had low back pain/strain with left 
lower extremity pain which resolved spontaneously.  The MRI 
examination findings were interpreted as showing moderate 
degenerative changes at T12-L1, more mild degenerative 
changes at L1-2 involving the disc and end plates, and 
minimal degenerative changes at L2-3.  

The presence of arthritic changes was subsequently confirmed 
on a VA disability evaluation examination conducted in 
September 1994 (more than one year after service).  Following 
examination and x-rays, the pertinent diagnosis was minimal 
osteoarthritis.

The Board has also considered a June 1995 statement from a 
fellow serviceperson who recalled that in September 1992, he 
and the veteran were involved in moving, crushing, stacking 
and loading empty crowd control drums.  He stated that the 
veteran informed him at the veteran's retirement party in May 
1993 that he had injured his back during that incident.  The 
veteran also submitted a statement from his spouse who met 
the veteran in May 1992 and who recalled that after the 
September 1992 incident, the veteran began to experience 
severe back pain which radiated down into his left leg.  She 
stated that the veteran's health was never the same after the 
September 1992 incident.  

As noted above, the laws pertaining to service connection 
require that the veteran's back disability was incurred or 
aggravated during service.  According to 38 U.S.C.A. § 
5107(b), when there is an approximate balance of the positive 
and negative evidence regarding the merits of a claim, the 
benefit of the doubt is to be given to the claimant.  This is 
a codification of the long-standing policy of the Department 
of Veterans Affairs (VA) set out at 38 C.F.R. § 3.102 (1999), 
which provides that when "a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in favor of the claimant."  The 
Court discussed the history and meaning of these provisions 
in Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990), 
stating that "[w]hen all of the evidence is assembled, the 
Secretary, or his designee, is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied."  Id. 
at 55.

In this regard, the Board has carefully reviewed the evidence 
in this case, and notes that it is clear that the veteran's 
actual service medical records do not corroborate the 
veteran's claim that he injured his back in September 1992.  
The Board notes that the representative has indicated that 
the record includes a medical record from Millington Naval 
Hospital which appears to have been dated in January 1993, 
while the veteran was in service, and which noted complaints 
of low back pain.  However, it appears that the January 1993 
date is likely a typographical error as other information on 
the report refers to January 1994 treatment, it is noted on 
the report that the veteran was retired U.S. Navy, and it is 
indicated on the form that the form was revised in May 1994.  
Therefore, there do not appear to be any actual treatment 
records relating to treatment of the veteran's back while he 
was on active duty.  The veteran has however, submitted lay 
statements, including one from a individual who has knowledge 
of the September 1992 incident and who remembered that the 
veteran told him, prior to the post-service plane crash, that 
he had injured his back at that time.  The Board also 
acknowledges that the record reflects that the veteran was 
involved in a aircraft crash subsequent to service following 
which he experienced back pain.  However, notably, just a few 
weeks after the incident and within a year after service, the 
veteran was clearly shown to have degenerative changes of the 
spine from T12 to L3 vertebrae manifested by x-ray findings 
and complaints of pain within one year after separation from 
service.  Based on the foregoing evidence, the Board finds 
that the evidence is in relative equipoise as to whether this 
pathology is of service origin.  Thus, the Board concludes 
that degenerative arthritis of the spine from T12 to L3 
vertebrae may be presumed to have been incurred in service.

II.  Entitlement To Service Connection For A Herniated 
Nucleus
 Pulposus At L4, Status Post Hemilaminectomy.

The veteran testified during a hearing held in September 1996 
that he first injured his lumbar spine in service in 
September 1992 while lifting 55 gallon drums.  He said that 
this caused pain in his back and an inability to bend the 
left leg.  He said that the problems continued for several 
months and then improved one night after his back made a 
sound like a twig snapping.  He stated that he re-injured his 
back after service and was diagnosed with the herniated disc.  
He states that the symptoms of the current herniated disc are 
the same as the symptoms which he experienced in service.  
The veteran also reported that his treating physicians told 
him that his current back problems are not new problems.

Although the veteran has reported, in essence, that his 
doctors had told him that his current herniated nucleus 
pulposus was related to the pain that he experienced in 
service, that statement by the veteran is not sufficient to 
render the claim well-grounded.  Further, he was informed by 
the hearing officer to submit such a statement from his 
physician in writing which, as of this date, the veteran has 
not submitted.  The Court has held that hearsay medical 
evidence, as transmitted by a lay person, is not sufficient 
to render a claim well-grounded because the connection 
between what a physician said and the lay person's account of 
what the physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

The veteran's own opinion that his current herniated disc is 
related to service is not enough to support the claim.  Lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (a veteran does 
not meet his burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer medical opinions).  A veteran 
is competent to testify as to the symptoms that he 
experienced, but he is not competent to render a medical 
opinion regarding the significance of those symptoms.  See 
McIntosh v. Brown, 4 Vet. App. 553, 560 (1993).

The Board notes that the veteran's service medical records do 
not contain any references to a herniated nucleus pulposus.  
Although, as noted above, there is a medical record from a 
service medical facility which bears the date January 3, 
1993, (which would be during the veteran's period of service) 
the Board finds that this date appears to be erroneous.  In 
this regard, the Board notes that the same record also bears 
the date January 3, 1994.  Moreover, the record indicates 
that the veteran was retired.  Finally, the record bears the 
name of a physician whom the veteran has testified did not 
treat him until after service.

The post-service medical evidence which is of record does not 
contain any medical opinion which supports the contention 
that the veteran's HNP was related to service.  A medical 
records from the Semmes-Murphey Clinic dated in January 1994 
shows that the veteran was a retired navy pilot who had been 
involved in an aircraft crash about two weeks earlier.  The 
next day, while doing some cleanup and heavy lifting, he 
began to have low back pain.  He also said that about a year 
earlier he had a low back strain which had resolved 
spontaneously.  Following examination, the impression was 
extruded L4 disc with L5 radiculopathy.  

The report of a disability evaluation examination conducted 
by the VA in September 1994 shows that the veteran gave a 
history of having a back injury which happened about two 
years earlier after lifting heavy objects.  The injury 
required a lumbar laminectomy between L4 and L5.  The veteran 
still complained of back pain which radiated down the left 
leg at the posterior aspect, going down to the toes with a 
feeling of heaviness.  He complained that he could not sit 
down for a long time because he felt that his left leg was 
dead.  He did not take any medication at the present time.  
Following examination, the diagnosis was status post lumbar 
laminectomy of L4 and L5.  The examiner did not offer an 
opinion linking the disorder to service.  

To the extent that the histories given by the veteran can be 
interpreted as suggesting that an HNP was incurred in 
service, the Board notes that the fact that the veteran's own 
account of the in-service etiology of his disability was 
recorded in his medical records is not sufficient to support 
the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 (1995), 
the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

In summary, the veteran has not presented any competent 
evidence linking his current herniated nucleus pulposus at 
L4, status post hemilaminectomy, to service or to a service-
connected disability.  Accordingly, the Board concludes that 
the claim for service connection for a herniated nucleus 
pulposus at L4, status post hemilaminectomy, is not well-
grounded.  Because the claim is not well-grounded, there is 
no further duty on the part of the VA to develop evidence 
with respect to the claim.  See 38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).



ORDER

1.  Service connection for degenerative arthritis of the 
spine from T12 to L3 vertebrae is granted.

2.  Service connection for a herniated nucleus pulposus at 
L4, status post hemilaminectomy is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

